DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				       Status of the Application
1.	Acknowledgement is made of the amendment received 12/13/2021. Claims 1-20 are pending in this application. Claims 7-11, 19 & 20 are withdrawn. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 7-11, 19 & 20.
3.        This application is in condition for allowance except for the presence of claims 7-11, 19 & 20 directed to Group II invention non-elected without traverse.  Accordingly, claims 7-11, 19 & 20 have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CRF 1.48(b) if one or more of the current named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Allowable Subject Matter
4.	Claims 1-6 & 12-18 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:

the steps of forming a gate layer on a side of the active layer facing or away from the substrate, wherein the method further comprises: forming an interlayer dielectric layer on a side of the active layer away from the substrate, wherein the interlayer dielectric layer is an insulating layer and the interlayer dielectric layer comprises a first film, a second film, a third film, and a fourth film which are stacked in this order in a direction away from the substrate; forming a via hole extending from the interlayer dielectric layer to the active layer; and forming a source and drain layer on a side of the interlayer dielectric layer away from the substrate, and forming a first final pattern of the source and drain layer and a second final pattern of the fourth film at a same time, wherein the second final pattern of the fourth film is formed by removing a region of the fourth film layer not covered by the first final pattern of the source and drain layer (emphasis added), as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				     Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	12/16/21